DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed October 08, 2018. As directed by the amendment, claims 3, 4, 6, 8, 9, 12, 13, 15 and 17 have been amended, and claim 19 has been cancelled. Thus, claims 1-18 are presently pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“MRI receiving module for receiving DCE MRI data and DSC MRI data” - claim 10;
“volume of interest identification module for generating or receiving data identifying a volume of interest”  - claim 10; 
“MRI data processing module for processing the MRI data … arranged to … identify … compare … and thereby determine” - claims 10-13; and
“MRI control module for controlling an MRI apparatus in order to obtain both …” – claim 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the data processing apparatus comprising an MRI data processing module, a volume of interest identification module, an MRI data processing module and an MRI control module specified in claims 10-13 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 18 is objected to because of the following informalities:  in line 1, the word “programme” should be translated to English equivalent “program”.  Appropriate correction is required.
Claims 2-9 and 11-17 each recite “A method” or “A data processing” that lacks proper antecedence basis with corresponding base claims 1 or 10. Since Applicant intent is understood, it is suggested to amend each of claims 2-9 and 11-17 to begin with a “The” in place of “A” for antecedence purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



A “manufacture” is defined as “the production of articles for use from raw materials or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.”  Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 196-97 (1980) (quoting American Fruit Growers, Inc. v. Brogdex Co., 283 U.S. 1, 11, 8 USPQ 131, 133 (1931).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Gjesdal et al., WO 2012070951 A1, in view of Yao et al., “Rectal cancer: 3D dynamic contrast-enhanced MRI; correlation with microvascular density and clinicopathologial features”, and in view of Applicant cited Kortweg et al., “Gadofosveset as a negative contrast agent for detecting metastatic axillary lymph nodes in breast cancer patients on diffusion and T2* weighted images - a proof of principle”.
Regarding claim 1, Gjesdal et al., (hereinafter “D1”)  discloses a method for processing MRI data for analysis of tumors ([abstract] and/or page 129: lines 1-9), the method comprising: obtaining dynamic contrast enhanced MRI data and dynamic susceptibility contrast MRI data for a volume of the patient's body including a tumor ([abstract], section 3.4 in page 34-37 and/or page 130: 19-21); identifying a volume of interest enclosing the tumor (section 3.3 in page 33-34); processing the MRI data for the volume of interest in order to identify one or more parameters relating to the transverse relaxation rate and/or to dynamic changes in the transverse relaxation rate (section 3.5.3 in page 42-44 and/or page 130: 21-31); comparing the one or more parameters to previously obtained similar parameters for multiple other patients having similar tumors (page 130: 31-33 – “comparing with standard values of malign and benign tumors”), thereby determining if the MRI data indicates that the tumor is benign or malignant.
Although D1 teaches in page 138 that biomarkers of transverse relaxation time (R2) and Ktrans are predictive biomarkers for differentiating benign and malignant tumors, D1 does not explicitly disclose whether the same biomarkers are used for diagnosis of lymph node metastasis. As such, D1 does not disclose limitation of the comparing step includes comparing with tumors that are either known to exhibit lymph node metastasis or are known not to exhibit lymph node metastasis, thereby 
However, Yao et al., (hereinafter “D2”) and Kortweg et al., (hereinafter “D3”), in the same field of endeavor of processing MRI data for analysis of tumors in soft tissue, teach that biomarkers of  Ktrans (in D1) and transverse relaxation time (in D2) are prognostic indicators of lymphatic metastasis or metastatic lymph node. Specifically, D2 teaches in the Results section in page 370 that one of the biomarkers of D1 (Ktrans) correlate positively with lymphatic metastasis and D3 teaches in “Discussion and Conclusion” section that metastatic lymph nodes have a longer relaxation time. Also note that D3 teaches in the introduction that assessment of nodal status requires surgical resection, hence an invasive and seeks to make the diagnosis process noninvasive using MRI data.  
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of D1 to include comparing the one or more parameters of D1 with standard values of tumors known to exhibit lymph node metastasis or are not known to exhibit lymph node metastasis, for the added benefit of non-invasive assessment of lymph node metastasis or lymphatic metastasis of soft tissue from MRI data as taught by D3 in the introduction section, since D2 and D3 as cited above further teach the use of the biomarkers of Ktrans and transverse relaxation time determined in D1 are suitable biomarkers for diagnosis of lymphatic metastasis or lymph node metastasis non-invasively.  
Regarding claim 10, claim 10 differs with claim 1 in that claim 10 is directed to a data processing apparatus that performs the method of claim 1, claim 10 recites D1 discloses an MRI receiving module for receiving DCE MRI data and DSC MRI data (page 130: 18-21 “… a data program  …  The data program is adjusted to collect data from DCE MRI and DSR MRI” the data program necessarily comprise a receiving module that is an equivalent thereof for the recited module described in page -5- of specification as filed, in paragraph from line 15), a volume of interest identification module for generating or receiving data identifying a volume of interest (section 3.3 in page 34 “nordicICE”  previously disclosed in page 31 line 13-15 as a software package, hence an equivalent  thereof for the recited module described in page -5- of specification as filed, in paragraph from line 15, and an MRI data processing module for processing the MRI data (page 130: 18-21 “… a data program  …  The data program is adjusted to … generate measurement data … for then comparing said data with standard values for malign and benign tumors of a corresponding type of tissue for distinguishing between benign and malign tumor types, for then displaying the generated results” the data program necessarily comprise a data processing module that is an equivalent thereof for the recited module described in page -5- of specification as filed, in paragraph from line 15). In regards to the steps of identify … compare … and thereby determine” , see discussion in claim 1 above for overlapping subject matter as rendered obvious in view of D2 and D3. The data processing apparatus of claim 10 would have been obvious for substantially similar rationale as set forth in claim 1 above, i.e., for a system with added benefit of non-invasive assessment of lymph node metastasis or lymphatic metastasis of soft tissue from MRI data. The citations and discussions in claim 1 are equally applicable to the overlapping subject matter in claim 10 and will not be repeated here for brevity sake.  
Regarding claims 2-3 and 11-12, D1 in view of D2 and D3 discloses the invention of claim 1 and 10 as discussed above, in the discussion above, the diagnosis being performed is for a patient, as such the recitations of comparing and determining in  claim 1 and 10 are for a tumor associated with the patient, the comparing step would have an outcome that is either similar, thus indicating the patient has a tumor at greater risk of exhibiting lymph node metastasis [claim 2 and 11] or lower than the previously obtained parameters [claim 3 and 12] for patients having similar tumors that are known not to exhibit lymph node metastasis. 
Regarding claims 4-5 and 13-14, D1 in view of D2 and D3 discloses the invention of claim 1 and 10 as discussed above, in the discussion above, with reference to page 130: 31-33 of D1, comparison is based on standard values which are thresholds for comparison, the standard values are based on previously obtained similar parameters, it follows that in the proposed modification of D1 in claim 1 and 10, the comparison will be based on a standard value or threshold for patients having similar tumors that are known to exhibit and not to exhibit lymph node metastasis in modified D1 as proposed in claim 1 and 10.
Regarding claims 6-7 and 15-16, D1 in view of D2 and D3 discloses the invention of claim 1 and 10 as discussed above, in D1, the one or more parameters include peak change, dynamic peak change a maximum of the peak change or dynamic peak change and/or an integral of dynamic peak change in tumor R2* wherein the tumor R2* is wash-in R2* peak enhancement (page 134, line 24 to page 135 in Figs I and II and page 138: 4-9).
Regarding claim 8 and 17, D1 in view of D2 and D3 discloses the invention of claim 1 and 10 as discussed above, D1 further discloses wherein both DCE MRI data and DSC MRI data are obtained in a single dynamic examination ([abstract] section 3.4 in page 34-37 and/or page 130: 19-21 an equivalent thereof of a control module to control an MRI apparatus in D1 to obtain both DCE MRI data and DSC MRI data is necessarily present).
Regarding claim 9, D1 in view of D2 and D3 discloses the invention of claim 1 as discussed above, D1 further discloses wherein the method is applicable in soft tissue ([abstract]) but does not specifically mention that the soft tissue is rectal tumor. However, D2 (“rectal cancer” e.g., in Title) teaches that the process of assessment is applicable in diagnosis of rectal tumor, accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have applied the method of D1 in view of D2 and D3 to other soft tissue such as in the rectal tissue, for the added benefit of providing diagnosis related to rectal cancer.  
Regarding claim 18, claim 18 differs with claim 1 in that claim 18 is directed to a computer program[me] product containing instructions that performs the method of claim 1. D1 teaches in page 130: 31-35 a data program for performing the method of claim 1, as such, the computer program[me] product of claim 18 would have been obvious further in view of D2 and D3 for substantially similar rationale as set forth in claim 1 above i.e., i.e., for a computer program product with added benefit of non-invasive assessment of lymph node metastasis or lymphatic metastasis of soft tissue from MRI data. The citations and discussions in claim 1 are equally applicable to the overlapping subject matter in claim 18 and will not be repeated here for brevity sake. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 25, 2021